*544
ORDER

GAJARSA, Circuit Judge.
The Department of the Army moves to dismiss Sylvia Redschlag’s petition for review for lack of jurisdiction. Redschlag opposes.
In this court, Redschlag seeks review of a September 6, 2001 decision of the Merit Systems Protection Board that sustained Redschlag’s removal and affirmed the Administrative Judge’s determination that she did not prove her removal was due to discrimination based on her sex. The Army notes that Redschlag filed an appeal regarding her discrimination claims at the Equal Employment Opportunity Commission and filed a petition for review in this court.
The Army argues that Redschlag is prohibited from seeking review of the MSPB decision in two fora. We agree. In Williams v. Department of the Army, 715 F.2d 1485 (Fed.Cir.1983) (en banc), this court held that we have no jurisdiction to review a mixed case in circumstances such as these. Here, Redschlag admits that she is seeking simultaneous review in the EEOC and that she may, if necessary, seek additional review in a district court. Despite Redschlag’s arguments that she should be permitted to also seek review in this court, this court’s precedent dictates otherwise.
Accordingly,
IT IS ORDERED THAT:
(1) The Army’s motion to dismiss is granted.
(2) Each side shall bear its own costs.